DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending and examined below. This action is in response to the claims filed 10/24/19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-6, 8-10, and 13-16 recite numerous limitations interpreted under 112(f) such as:
a moving unit that moves
a detector that detects
 an imaging unit that captures a surrounding image
an acquiring unit that acquires a condition
a generating unit that generates
a sound detector that detects an ambient noise level
an illuminance detector that detects an ambient illuminance
 moving means for moving 
detecting means for detecting
control means for controlling

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply gathering and adjusting data based on algorithms can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. 
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as “controlling the autonomous moving apparatus to change speed, direction, etc. based on the adjusted route” may overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rosenstein et al. (US 2012/0185094).

Regarding claims 1, 15, and 16, Rosenstein discloses a mobile human interface robot including an autonomous moving apparatus, comprising: a moving unit that moves the autonomous moving apparatus (Abstract); 
a detector that detects distances from surrounding objects and shapes of the surrounding objects (¶111 - sensor system 400 corresponding to the recited detector to detect perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment corresponding to the recited surrounding objects and shapes of the surrounding objects); and 
a controller that controls the moving unit (¶101-103), wherein, 
when a route of the autonomous moving apparatus is adjusted to a route of a follow target under control of the moving unit, the controller controls the moving unit so that the autonomous moving apparatus continues to move without changing the route of the autonomous moving apparatus if the follow target has changed the route but an obstacle having a possibility of causing a movement abnormality when the autonomous moving apparatus moves over the obstacle is present between the route of the follow target and the route of the autonomous moving apparatus (¶226-228 – first person rounding a corner corresponding to the recited follow target changed the route with an obstacle blocking the shorter route corresponding to the recited causing a movement abnormality navigate towards the corner corresponding to the recited continue moving without changing the route of the autonomous moving device), and wherein, 
when the obstacle is no longer present between the route of the follow target and the route of the autonomous moving apparatus, the controller controls the moving unit so that the route of the autonomous moving apparatus is adjusted to the route of the follow target (¶28 and ¶226-228 – follow along the perimeter of the object/wall until it is no longer present then recommence with new follow waypoints corresponding to the recited obstacle is no longer present between the route of the follow target adjust the route to follow the target).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al. (US 2012/0185094).

Regarding claim 2, Rosenstein further discloses an imaging unit that captures a surrounding image (¶111 - sensor system 400 corresponding to the recited detector to detect perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment corresponding to the recited surrounding objects and shapes of the surrounding objects); and 
an acquiring unit that acquires a condition of the follow target by processing the image captured by the imaging unit (¶225 - the robot 100 may detect, track, and follow a person 2300), wherein, 
when the condition of the follow target that is acquired by the acquiring unit is a predetermined specific condition, the controller controls the moving unit so that the route of the autonomous moving apparatus is not adjusted to the route of the follow target even if the obstacle is no longer present between the route of the follow target and the route of the autonomous moving apparatus (¶229-233 – following distance corresponding to the recited predetermined specific condition where if the person 2300 approaches too close to the robot 100, the robot 100 can optionally back away from the person 100 to maintain a safe distance, where adjusted velocity or backing up maintains the originally planned route regardless of the object being between the person and the user).

Regarding claim 3, Rosenstein further discloses when the condition of the follow target is the predetermined specific condition before a start of adjustment of the route of the autonomous moving apparatus to the route of the follow target, the controller controls the moving unit so that the current route is maintained without changing the route (¶233 – follow distance corresponding to the recited predetermined specific condition being about 2-3 meters corresponding to the recited condition before the start of the adjustment of the route where velocity is adjusted depending on the following distance along the already determined route corresponding to the recited route is maintained).

Regarding claim 4, Rosenstein further discloses when the condition of the follow target is the predetermined specific condition after a start of adjustment of the route of the autonomous moving apparatus to the route of the follow target, the controller controls the moving unit so that route changing is halted and the unchanged route is maintained (¶233 – if the following distance is within the range, there is no adjustment to the route or velocity).

Regarding claim 5, Rosenstein further discloses when the condition of the follow target is the predetermined specific condition in a preset period before the follow target changes the route, the controller controls the moving unit so that the route of the autonomous moving apparatus is not adjusted to the route of the follow target even if the follow target has changed the route (¶225-228 – robot maintains follow distance corresponding to the recited condition is the predetermined condition when a person rounds a corner corresponding to the recited condition in a preset period before the follow target changes the route the robot maintains the original trajectory to the corner even when the follow target has rounded the corner and/or is temperately not visible).

Regarding claim 6, Rosenstein further discloses when the condition of the follow target becomes the predetermined specific condition in a preset period after the follow target has changed the route, the controller controls the moving unit so that, if the route of the autonomous moving apparatus has not been changed, the current route is maintained without changing the route and so that, if the route of the autonomous moving apparatus has already been changed, a changed route is maintained (¶225-228 – robot maintains follow distance corresponding to the recited condition is the predetermined condition when a person rounds a corner corresponding to the recited condition in a preset period before the follow target changes the route the robot maintains the original trajectory to the corner even when the follow target has rounded the corner and/or is temperately not visible, given the claim element “if the route of the moving apparatus has changed” requires that step to have been performed for the change to be maintained, if it has not been changed then the changed route does not need to be maintained therefore making that element not required to fulfil the claim language as written).

Regarding claim 7, Rosenstein further discloses the predetermined condition of the follow target is a condition in which the follow target performs a specific action with a hand (¶133 - one or more of the 3-D image sensors 450 can be used for determining gestures of person viewed by the robot 100, and optionally reacting based on the determined gesture(s) (e.g., hand pointing, waving, and or hand signals). For example, the controller 500 may issue a drive command in response to a recognized hand point in a particular direction.  While it does not disclose utilizing a hand signal with a following distance, it would have been obvious to one of ordinary skill in the art before the filing date to have combined the two in order to determine human commands while maintaining a safe distance (¶133 and ¶233)).

Regarding claim 13, Rosenstein further discloses the controller controls the moving unit so as to determine whether to adjust the route of the autonomous moving apparatus to the route of the follow target depending on whether a height or a width of the obstacle is equal to or larger than a preset height or a preset width (¶231 – obstacle that a robot cannot traverse corresponding to the recited obstacle is equal to or larger than a preset height).

Regarding claim 14, Rosenstein further discloses when the height or the width of the obstacle is equal to or larger than the preset height or the preset width, the controller controls the moving unit so that the route of the autonomous moving apparatus is not adjusted to the route of the follow target (¶226-231 – first person rounding a corner corresponding to the recited follow target changed the route with an obstacle blocking the shorter route corresponding to the recited causing a movement abnormality navigate towards the corner corresponding to the recited continue moving without changing the route of the autonomous moving device, where a wall runs through the assessment of whether the robot can traverse, the combination of the identification of the wall that that the person rounds and the obstacle that the robot cannot traverse fully discloses the elements as claimed.  It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wall cornering with the obstacle not able to be traversed in order to cause the robot 100 to navigate around obstacles 2502 to continue following the person 2300 (¶231)).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al. (US 2012/0185094), as applied to claim 1 above, in view of Sakagami et al. (US 2004/0199292). 

Regarding claim 8, Rosenstein does not disclose generating an output based on the device following the user however Sakagami discloses a movable robot platform including  a generating unit that generates, when the autonomous moving apparatus is moving beside the follow target without adjusting the route of the autonomous moving apparatus to the route of the follow target, sound or light indicating that the autonomous moving apparatus is moving beside the follow target (¶86 and Figs. 5A-5C --  voice outputting portion 62 so as to vocalize "I am walking four step after you" by the speaker S).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the robot following system of Rosenstein with the audio confirmation of following of Sakagami in order to eliminate the person's confirmation of the following up by turning back (¶86 – Sakagami).

Regarding claim 9, Rosenstein does not disclose generating an output based on the device following the user however Sakagami further discloses a sound detector that detects an ambient noise level, wherein the generating unit generates the sound indicating that the autonomous moving apparatus is moving beside the follow target at a sound level determined based on the noise level detected by the sound detector (¶24-25 - the volume of the voice to be outputted can be enhanced to surely notify the voice outputted from the movable robot to the person).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the robot following system of Rosenstein with the audio confirmation of following of Sakagami in order to eliminate the person's confirmation of the following up by turning back (¶86 – Sakagami).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al. (US 2012/0185094) in view of Sakagami et al. (US 2004/0199292), as applied to claim 8 above, further in view of Dudar et al. (US 5,324,948).

Regarding claim 10, Rosenstein does not disclose generating an output based on the device following the user however Sakagami further discloses outputting a notification to confirm the robot is following the user based on surrounding environmental volume (¶24-25 and ¶86).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the robot following system of Rosenstein with the audio confirmation of following of Sakagami in order to eliminate the person's confirmation of the following up by turning back (¶86 – Sakagami).
Rosenstein in view of Sakagami does not disclose the use of an illuminance output however Dudar discloses an autonomous mobile robot as well as a known light based communication system including an illuminance detector that detects an ambient illuminance, wherein the generating unit generates the light indicating that the autonomous moving apparatus is moving beside the follow target with brightness determined based on the illuminance detected by the illuminance detector (Col. 2, lines 35-51 – flashing strobe light corresponding to the recited indicating light being generated by the autonomous moving body, while it does not disclose adjusting the brightness based on the ambient illuminance or the light used to indicate following, the combination of the audio output based on ambient noise to indicate following of Sakagami with the indicator light of Dudar fully discloses the elements as claimed).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the audio output based on ambient noise to indicate following of Rosenstien in view of Sakagami with the indicator light of Dudar in order to output a message to the operator (Rosenstein - Col. 2, lines 35-51).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Rosenstein discloses utilizing following distance to determine velocity controls in a following mode but does not disclose increasing a following distance or stopping a robot when a distance from the follow target is equal to or longer than a preset followable distance and in a case in which the route of the autonomous moving apparatus is identical to the route of the follow target. Given that all prior art teaches increasing velocity in response to being outside of a following distance/range, it would not have been obvious for one of ordinary skill in the art in any combination of prior art to perform the following:
when a distance from the follow target is equal to or longer than a preset followable distance and the controller performs control so that the autonomous moving apparatus stops moving behind the follow target, 
the controller sets the followable distance to become longer in a case in which the autonomous moving apparatus moves beside the follow target without adjusting the route of the autonomous moving apparatus to the route of the follow target than in a case in which the route of the autonomous moving apparatus is identical to the route of the follow target.

	Claim 12 is likewise objected to as it is dependent upon objected to subject matter.
Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Matsuda (US 2018/0024564) discloses adjustments to predicted path based on obstacle identification (Fig. 3).

Desaulniers et al. (US 2018/0132966) discloses an autonomous accessory support transportation system including a follow system which identifies and navigates ramps based on height and angle thresholds as applied to a center of gravity (¶120).

Baalke et al. (US 2018/0329418) discloses a robot follow mode including navigating down and up a sidewalk ramp across a cross walk etc. based on a confidence score (¶55 and Fig. 3).

Sparckman (https://www.youtube.com/watch?v=R5VuTwT2gv4) discloses a virtual following system including getting a follower to navigate a separate path from that of the user when the follower cannot navigate over an obstacle (2:53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665